Opinion by
Mr. Justice Kephart,
A mere statement of the facts is sufficient to sustain the judgment of the court below.
The appellee was walking across Broad street, as it intersects Susquehanna avenue, in the City of Philadelphia. She had proceeded as far as the island safety zone, when she looked southward, from which direction travel would come. Seeing no vehicle approaching, she proceeded to a point about twenty feet from the safety zone, or eight feet from the eastern curb, when she was struck by the appellant’s car proceeding north on Broad street. The night was dark, the car had no lights, no warning sound of approach was given, and it was traveling at a speed of from twenty to thirty miles an hour as it passed a witness a short distance south of the crossing. This testimony, accepted by the jury, clearly established the defendant’s negligence. It is the duty of the driver of an automobile, when approaching a street crossing, to have his car under such control that he may stop it so as to avoid an accident. '
The appellant’s contention that the appellee did not use due care in not constantly looking to the south to *514ascertain the approach of the car, and was, therefore, guilty of contributory negligence as a matter of law, is without merit. It was dark, and the car was traveling without lights. Had she looked she scarcely could have observed it in time to free herself from danger. This was, however, for the jury to determine. While it was her duty to look where she was going, and not rush blindly into danger, the facts in this case do not call for the application of that rule. She had looked before starting from the safety zone, and by continuing to look, under such circumstances, she would have added nothing to her security. At least, her act could not be declared negligence as a matter of law. That it was not due care was for the jury to say. The court below in its charge said: “If the jury believes from the evidence that when the plaintiff stepped from the isle of safety or concrete post base she failed to look whether a vehicle was approaching and that the automobile coming towards her was plainly in view had she chosen to look, she took the risk of going across the street in front of it and was guilty of contributory negligence and your verdict must be for the defendant.” This adequately presented every phase of the appellant’s case as predicated on the conduct of the appellee.
If the driver of the car did not know there was a street crossing at this point, this only emphasized the duty to use greater precaution while traveling in a city; as his car was without lights, this increased the caution necessary. Under such circumstances, it was his duty to have his car under such control that he might immediately stop it, or turn it aside from an object intercepting his path.
The judgment of the court below is affirmed.